Citation Nr: 1022147	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-19 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to an initial evaluation in excess of 20 
percent for type 2 diabetes mellitus from August 30, 2006. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2007 and October 2007 decisions of the Department 
of Veterans Affairs (VA) in St. Louis, Missouri.  

Initially, the Board notes that the December 2003 rating 
decision denied service connection for peripheral neuropathy 
of the upper extremities and coronary artery disease on both 
a direct and secondary basis.  However, the subsequent 
statement of the case appears to have limited the appeal to a 
claim based on secondary service connection.  The Board finds 
that this narrowing of the issue on appeal was improper in 
light of the Veteran's August 2006 claim and subsequent 
statements and has therefore characterized the issues on 
appeal as it appears above so as to include both theories of 
entitlement.  See West v. Brown, 7 Vet. App. 329 (1995) (en 
banc) (an appeal of a service connection claim includes all 
benefits that potentially stem from the essential elements of 
the claim); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991) (holding that the Board is required to consider all 
evidence of record and to consider, and discuss in its 
decision, all "potentially applicable" provisions of law 
and regulation).

The Board finds that the record reasonably raises a claim of 
service connection for bilateral carpal tunnel syndrome but 
this claim has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As to all the issues on appeal, the Board notes that the 
Veteran in October 2006 notified the RO that he underwent 
testing for his disabilities at the Kansas City VA Medical 
Center.  However, neither a request for these records nor the 
records themselves appear in the claims file.  Therefore, the 
Board finds that a remand to obtain these records is 
required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA adjudicators are 
deemed to have constructive notice of VA treatment records).

As to all the service connection claims, the Board notes that 
in September 2007 the RO obtained opinions as to the origins 
or etiology of the Veteran's peripheral neuropathy and 
coronary artery disease.  Nonetheless, the Board finds that a 
remand to obtain another opinion is required because these 
opinions are inadequate because the examiner did not have the 
Veteran's medical records.  See 38 U.S.C.A. § 5103A(d) (West 
2002) (the VCAA requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment).  

Similarly, the Board finds that another examination is 
required because the examiner did not provide an opinion as 
to whether the claimant's upper extremity peripheral 
neuropathy and/or coronary artery disease was aggravated by a 
service connected disability included his service connected 
type 2 diabetes mellitus.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

The Board also finds that another examination is required 
because the examiner did not provide an opinion as to whether 
the claimant's upper extremity peripheral neuropathy and/or 
coronary artery disease was caused directly by his military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

As to the claim of service connection for peripheral 
neuropathy of the upper extremities, the Board finds that a 
remand is also required to clarify the Veteran's diagnosis.  
Specifically, while September 2007 VA examination report and 
electromyography (EMG) studies diagnosed carpal tunnel 
syndrome in the upper extremities and peripheral neuropathy 
of the lower extremities, the etiology opinion provided by 
the examiner appears to indicate that he also has peripheral 
neuropathy in the upper extremities without any supporting 
evidence to justify this diagnosis.  See Barr v. Nicholson, 
21 Vet App 303 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

Also as to all the service connection claims, the Board notes 
that the Veteran has not as yet been provided notice in 
accordance with 38 U.S.C.A. § 5103A (West 2009) of the 
regulations governing secondary service connection under 
recently amended 38 C.F.R. § 3.310 (2009).  Therefore, while 
the appeal is in remand status the Veteran must be provided 
such notice.

As to the claim for a higher evaluation for type 2 diabetes 
mellitus, the Board notes that in November 2007 the RO 
received from the Veteran a statement expressing disagreement 
with the 20 percent rating assigned this disability in the 
July 2007 rating decision.  However, no further action was 
taken by the RO.  Therefore, this issue is remanded for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC must obtain and associate 
with the claims file all of the 
claimant's treatment records from the 
Kansas City VA Medical Center.  All 
actions to obtain the requested records 
should be documented fully in the 
claim's file.  Because these are 
Federal records, if any of the records 
cannot be located or no such records 
exist, a memorandum of unavailability 
must be associated with the claims file 
and the Veteran should be provided with 
a copy of this memorandum.  

2.	After undertaking the above development 
to the extent possible, the RO/AMC 
should arrange for the Veteran to be 
afforded a neurological examination.  
The claim's folder must be forwarded to 
and reviewed by the examiner.  
Thereafter, after a review of the 
record on appeal and an examination of 
the claimant, the examiner must provide 
an explicit response to the following 
questions:

(a)	Is it at least as likely as not 
that the Veteran has peripheral 
neuropathy of the upper 
extremities?
(b)	If he does have peripheral 
neuropathy in either of the upper 
extremities, is it at least as 
likely as not that it was caused 
by his military service?
(c)	If he does have peripheral 
neuropathy in either of the upper 
extremities, is it at least as 
likely as not that it was caused 
or aggravated by a service 
connected disability including 
the claimant's type 2 diabetes 
mellitus?

Note 1:  In providing answers to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Note 2:  In providing answers to the 
above questions, if the examiner 
concludes that the Veteran's peripheral 
neuropathy in either of the upper 
extremities was aggravated by a service 
connected disability including his type 2 
diabetes mellitus, the examiner should 
provide a base-line as to the severity of 
the peripheral neuropathy before being 
aggravated by the service connected 
disability.

3.	After undertaking the above development 
to the extent possible, the RO/AMC 
should arrange for the Veteran to be 
afforded a heart examination.  The 
claim's folder must be forwarded to and 
reviewed by the examiner.  Thereafter, 
after a review of the record on appeal 
and an examination of the claimant, the 
examiner must provide an explicit 
response to the following questions:

(a)	Is it at least as likely as not 
that the Veteran's coronary 
artery disease was caused by his 
military service?
(b)	Is it at least as likely as not 
that the Veteran's coronary 
artery disease manifested itself 
to a compensable degree in the 
first post-service year?
(c)	Is it at least as likely as not 
that the Veteran's coronary 
artery disease was caused or 
aggravated by a service connected 
disability including the 
claimant's type 2 diabetes 
mellitus?

Note 1:  In providing answers to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Note 2:  In providing answers to the 
above questions, if the examiner 
concludes that the Veteran's coronary 
artery disease was aggravated by a 
service connected disability including 
his type 2 diabetes mellitus, the 
examiner should provide a base-line as to 
the severity of the coronary artery 
disease before being aggravated by the 
service connected disability.

4.	After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans 
Claims Assistance Act of 2000 (VCAA), 
notice in accordance with the United 
States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
and 38 C.F.R. § 3.159 (2009) which 
notice must include notice of the 
recent amendments to 38 C.F.R. § 3.310.

5.	The RO/AMC should thereafter 
readjudicate the claims.  If any of the 
claims is denied, the RO/AMC should 
issue a supplemental statement of the 
case to the Veteran and his 
representative that includes, among 
other things, citation to the recent 
amendments to 38 C.F.R. § 3.310 and 
they should be given an opportunity to 
respond before the case is returned to 
the Board.

6.	The RO/AMC should issue a statement of 
the case with respect to the claim for 
a higher evaluation for type 2 diabetes 
mellitus.  If the Veteran thereafter 
files a timely substantive appeal, this 
issue should be returned for review by 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

